Citation Nr: 1536840	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation prior to August 31, 2012, and in excess of 10 percent thereafter, for the service-connected postoperative right inguinal hernia with asymptomatic scar ("right hernia").

2.  Entitlement to a compensable evaluation for the service-connected postoperative left hernia with residual scar ("left hernia"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2014, the RO awarded an increased 10 percent disabling rating effective August 31, 2012 for the service-connected right hernia.  The claim remains in controversy as less than the maximum benefit available was awarded).    See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2015, the Veteran testified at a hearing at the RO before the Board; the transcript has been obtained and associated with the virtual record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran testified in July 2015 that his bilateral hernias had worsened in severity since his last VA examination in December 2013.  Notably, he indicated that he has to wear support for his hernias and suffers from constant pain and burning sensations.  He further testified that he was unable to pick up his grandchildren or have an intimate relationship with his wife.  He also stated that he was unable to lift certain weights at work.  The Board cannot ascertain to what extent the bilateral hernia disability has increased in severity, if at all, without VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran additionally testified in July 2015 that he was currently seeking treatment at the Lancaster VA Medical Center (VAMC) in Dallas, Texas, for his bilateral hernias.  There are no VA treatment records associated with the virtual record between May 2010 and December 2011.  The most recent reports are dated in September 2014.  Any missing and/or ongoing VA treatment records are pertinent to the issues and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any missing and/or recent VA clinical records, including from the Lancaster VAMC, not on file pertaining to treatment of the claimed conditions, to include those dated between May 2010 and December 2011 and from September 2014.  

2. Thereafter, schedule the Veteran for the appropriate VA examination to determine the current severity of the service-connected bilateral hernias.  All indicated tests or studies must be completed.  Examination findings pertinent to the bilateral hernias should be reported to allow for application of VA rating criteria for digestive system disabilities.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




